SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Installation of the Statutory Audit Committee Rio de Janeiro, February 26, 2016 – Petróleo Brasileiro S.A. – Petrobras hereby informs that the Board of Directors has approved, at a meeting held today, the review of the Internal Regulations of the Audit Committee, turning it into statutory, pursuant to CVM Instruction 308/99, as amended by CVM Instruction 509/11. Petrobras has an Audit Committee since June 2005 and in July 2015 this Committee was expressly included in the Company’s Bylaws. The approval of the new internal regulations by the Board of Directors enabled its effective installation as a Statutory Audit Committee, according to the current regulations. The members of the Committee are as follows: Walter Mendes de Oliveira Filho (Chairman/Coordinator) – Since September 2014, he has held the position of Executive Director of the Committee of Mergers and Acquisitions – CAF, a self-regulation entity of the BM&FBovespa, ANBIMA, AMEC and INGC. Previously, he was a partner and asset manager at Cultinvest Asset Management Ltda., an asset management firm, where he managed equity and fixed income (2010/2014). Before that, he was an Equity Superintendent, responsible for managing funds and stock portfolios distributed to clients of Banco Itaú-Unibanco S.A. (2003/2010). He was Investment Officer for Latin America, being responsible for managing equity funds in Latin America and the portion of these shares in Emerging Market of Schroder Investment Management PLC- London, a London-based investment management company (2000/2003). CEO, responsible for opening the office of Schroders Investment Management Brasil, the Brazilian branch of Schroder Investment Management PLC- London, in 1994, recruiting the research and management team and creating the asset management business for local institutional clients in 1999 (1994/1999). Between 1978/1993, he held the following positions at the Unibanco S.A. financial institution: Investment Research Supervisor (1987/1993); Head of Industry Research (1983/1987) and Investment Analyst (1978/1983). Founding Director of the Brazilian Association of Capital Market Investors – AMEC, a capital market association, in 2006, and its Chairman between 2009 and 2011. Member of the Oversight Board of Investment Analysts, an oversight board (2011/current) and member of the Advisory Board (2005/2007) of the Association of Capital Market Analysts and Professionals – APIMEC. Jerônimo Antunes. He currently holds the positions of (i) Accounting professor in the undergraduate program at FEA/USP; (ii) independent member of the Board of Directors and Coordinator of the Audit Committee of Companhia de Saneamento Básico do Estado de São Paulo, a publicly held water treatment and distribution company and basic sanitation; (iii) Professor of several MBA and specialization programs in Accounting, Audit, Finance and Business Management at FIPECAFI-USP, FIA-USP, UFC and other higher education institutions. Mr. Jerônimo Antunes is currently an accountant and independent auditor of large, medium and small companies, having worked in national and multinational audit firms since 1977. Forensic Accountant and Technical Assistant Forensic Accountant in several disputes, having worked in the Arbitration and Mediation Chambers of CIESP-FIESP, OAB, the Brazil-Canada Chamber of Commerce and the Judiciary Power since 2005. Mr. Jerônimo Antunes graduated in Accounting and Business Administration and holds a Master’s degree and a PhD in Controllership and Accounting from FEA-USP. He is the alternate for member Luiz Nelson Guedes de Carvalho. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. Luiz Augusto Fraga Navarro de Britto Filho. He currently holds the positions of (i) external consultant of Veirano Advogados, a law firm; (ii) consultant of the Federal Senate, a Legislative Power entity; (iii) member of the Superior Advisory Board of the International Anti-corruption Academy, an international anti-corruption organization. His main experience in the last five years include: (i) member of the Office of the Federal Controller General – CGU where he held the positions of Executive Secretary, Secretary of Corruption Prevention and Director-General; (ii) member of the Executive Committee of the International Association of Anti-corruption Authorities – IAACA, an international anti-corruption organization. He graduated in Law from the University of Brasília (UnB) and has completed a continuing education course in Regulation in the Modern National Economy from George Washington University, and specializations in Law and State from the University of Brasília (UnB) and Public Policies and Government Management from the National School of Public Administration (ENAP). www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 26, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
